Citation Nr: 0312940	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, as secondary to service-
connected residuals of a gunshot wound to the left buttock.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left buttock, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to both arms, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
residuals of shell fragment wounds to both arms, and assigned 
a noncompensable evaluation, effective October 21, 1994; 
denied service connection for degenerative disc disease of 
the lumbar spine; and continued the 20 percent evaluation for 
the service-connected residuals of a gunshot wound to the 
left buttock.

In October 1998, the Board remanded these claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The Board notes that in October 1998, one of the issues on 
appeal was entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.  The Board 
granted a 70 percent evaluation, and the RO effectuated the 
Board's grant in a November 1998 rating decision.  The 
veteran subsequently filed a claim for a total rating for 
compensation based upon individual unemployability, which was 
granted in a May 2000 rating decision.  In that same rating 
decision, the RO granted a 100 percent evaluation for post-
traumatic stress disorder, effective February 14, 2000.  The 
veteran submitted a notice of disagreement as to the 
effective date assigned for the 100 percent evaluation for 
post-traumatic stress disorder, and the RO issued a statement 
of the case in January 2003.  The record currently before the 
Board does not show that the veteran has submitted a 
substantive appeal.  Thus, that issue is not on appeal at 
this time and will not be addressed in the decision.  See 
38 C.F.R. § 20.200 (2002) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is not 
attributable to the service-connected residuals of a gunshot 
wound to the left buttock.

2.  Residuals of a gunshot wound to the left buttock is 
manifested by no more than a moderate muscle injury.

3.  Residuals of shell fragment wounds to both arms is 
manifested by no limitation of function of the arms.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of the service-connected 
residuals of a gunshot wound to the left buttock.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet App 439 (1995).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the left buttock have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5317 
(2002).  

3.  The criteria for a compensable evaluation for residuals 
of shell fragment wounds to both arms have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Code 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the July 1995 rating 
decision, the September 1996 statement of the case, the 
August 1997, October 1999, November 1999, June 2000, and 
November 2000 supplemental statements of the case, and March 
2003 letter from the Board.  As to the claim for service 
connection for degenerative disc disease of the lumbar spine, 
the RO specifically told the veteran that the evidence 
necessary to substantiate that claim was evidence which 
showed a relationship between the degenerative disc disease 
of the lumbar spine and his service-connected residuals of a 
gunshot wound to the left buttock.  The veteran has submitted 
evidence that there is a relationship between the two, and 
thus it is clear that he is aware of the type of evidence 
needed to substantiate this claim.  

As to the claim for an increased evaluation for residuals of 
a gunshot wound to the left buttock, the RO told the veteran 
that the evidence did not show that he had a moderately 
severe muscle injury to that area.  In the September 1996 
statement of the case, the RO provided the veteran with the 
criteria of the Diagnostic Code under which the disability is 
evaluated.  In the August 1997 supplemental statement of the 
case, the RO provided the veteran with the criteria under 
38 C.F.R. § 4.56, which addresses muscle injuries and what 
constitutes a moderate and moderately severe muscle injury.  
Thus, the veteran has been informed of the evidence necessary 
to obtain the next higher evaluation for the service-
connected residuals of a gunshot wound to the left buttock.  

As to the claim for an increased evaluation for residuals of 
shell fragment wounds to both arms, the RO informed the 
veteran that the scars on his arm did not limit the function 
of the arm, were tender, or were ulcerated.  Thus, the 
veteran has been informed that in order to warrant a 
compensable evaluation, the evidence would need to show that 
the scars on his arm limited the function of the arm, were 
ulcerated, or were tender.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed to substantiate his claims. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2003 letter, the Board informed the veteran that it 
would make reasonable efforts to obtain relevant evidence, 
such as private medical records, employment records, and 
records from state or local government agencies.  The Board 
stated that it would make as many requests to obtain records 
from Federal agencies unless it was determined to be futile 
to ask for those records.  It added that the veteran needed 
to provide enough information so that the records could be 
requested.  The Board noted that it was the veteran's 
ultimate responsibility to provide evidence to support his 
claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the 
Valley, Alabama, VA Medical Center, his Social Security 
Administration disability records, and his private medical 
records from Dr. Rainer.  The veteran has submitted private 
medical records.  He has not alleged that there exist any 
other records that VA have not obtained.  In accordance with 
its duty to assist, the RO had the veteran undergo several VA 
examinations related to his claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that in July 1967 the 
veteran sustained a gunshot wound while in Vietnam which 
entered through the left buttock and exited out through the 
anterior thigh.  It was determined that there was no artery, 
nerve, or osseous damage.  The wounds were debrided.  The 
examiner stated that it showed moderate muscle damage.

Service connection for residuals of a gunshot wound to the 
left buttock was granted by means of an April 1969 rating 
decision and assigned a 20 percent evaluation, effective 
October 26, 1968.

In December 1994, the veteran submitted claims for service 
connection for degenerative disc disease of the lumbar spine 
and for residuals of shell fragment wounds to both arms and 
an increased evaluation for residuals of a gunshot wound to 
the left buttock.  He asserted that he had been seen by a 
chiropractor who told him that his back disorder could have a 
direct relationship to his hip due to his favoring the hip 
when he walked.  

Private medical records, dated in June 1994, show that the 
veteran had developed a herniated intervertebral disc at L4-
L5 and L5-S1 with radiculopathy.  He reported that the back 
pain had been persistent for over four years.  He underwent a 
laminectomy at that time.

A January 1995 VA spine examination report shows that the 
veteran reported he had had back trouble for 10 years, which 
he stated had progressed to tingling in the left leg.  The 
examiner noted that the veteran walked with a limp of the 
left leg.  Following physical examination, he entered a 
diagnosis of status post lumbar discectomy and stated that he 
could not relate this to the veteran's gunshot wound in the 
left buttock.

A January 1995 VA muscles examination report shows that the 
veteran reported he was numb in the front and back of his 
buttock and upper thigh.  The examiner noted there was a 
four-inch scar in the left femoral area, which he stated was 
soft and flexible and not fixed.  He stated the mid left 
buttock was fixed to gluteus and that there was a small loss 
of gluteus on that side.  He added that the muscles had been 
penetrated and that the scar had paresthesias around it.  The 
examiner stated that the scar was fixed to underlying tissue.  
He reported that there was no damage to the tendons, bones, 
joints, or nerves, but that the left hip was weaker than the 
right by 15 degrees.  The examiner noted there was no 
evidence of pain or evidence of muscle hernia.  He reported 
that the veteran had two to three "very small scars," which 
measured three to four millimeters on the arms.  The examiner 
entered diagnoses of status post gunshot wound to the left 
buttock and shell fragment wounds of both arms.

In a January 1995 letter, R. C. Smith, D.C., stated that the 
veteran had been a patient from July 1990 to September 1990 
for low back pain and bilateral leg and foot pain.  He stated 
that the veteran returned for care in August 1992 with low 
back pain and right hip and leg pain.  Dr. Smith noted that 
the veteran had been shot in the left hip while in Vietnam 
and that, "I feel this injury has been a large factor in his 
lower back problems."  

A June 1995 private medical record confirms that the veteran 
was diagnosed with mechanical back pain.

A July 1999 VA spine examination report shows that the 
veteran reported that he had trouble with his back after he 
was shot in Vietnam.  He stated he began receiving treatment 
in 1990.  Following physical examination, the examiner 
entered a diagnosis of post discectomy of the lumbar spine 
with loss of function due to pain. 

A July 1999 VA muscle examination report shows that the 
examiner stated the veteran had a 7-centimeter scar over the 
left pectinous muscle in the groin and that the exit wound 
was 4 centimeters on the left of the gluteus maximus.  He 
stated that there was little or no muscle pain and no limited 
activity.  The examiner noted that there were no tumors of 
the muscle.  He stated that the depth of the wound revealed 
slight tissue loss of each.  The examiner reported that each 
scar was 3 centimeters in width and 1.5 centimeters deep.  
There were no adhesions, tendon damage, or bone or nerve 
damage.  The examiner stated that muscle strength was good 
and that there was no muscle herniation.  He added that there 
was no loss of muscle function and no joint affected.  The 
examiner entered a diagnosis of shrapnel wound of the left 
groin and left buttocks, which he stated had been confirmed 
by x-ray.  He also entered a diagnosis of shrapnel wounds of 
the left forearm and right elbow with no loss of function.

A September 2000 VA examination report shows that the 
examiner had an opportunity to review the claims file.  
Following physical examination, he entered a diagnosis of low 
back pain, status post discectomy.  The examiner stated that 
he did not believe that a gunshot wound in the left hip could 
have led to the lumbar disc disease.

A.  Service connection

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2002).  Secondary service connection 
may also be established for a nonservice-connected disability 
which is aggravated by a service connected disability.  In 
this instance, the veteran may be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for degenerative disc disease 
of the lumbar spine as being secondary to the service-
connected residuals of a gunshot wound to the left buttock.  
While there is one opinion of record, wherein a chiropractor 
stated that he believed that the veteran's inservice left hip 
injury had been a large factor in his lower back problems, 
the Board finds that the two VA medical opinions outweigh 
this opinion.  Both VA examiners reached the same conclusion 
and had an opportunity to examine the veteran.  While the 
examiner did not indicate in the January 1995 VA examination 
report that he had had an opportunity to review the claims 
file, the examiner who conducted the September 2000 
examination did state such.  This would mean that the 
September 2000 examiner had an opportunity to review the 
January 1995 VA medical opinion, the January 1995 opinion 
from the private chiropractor, and the veteran's contentions 
before making his determination.  The Board finds that this 
enhances the probative value of the September 2000 medical 
opinion, as he made the determination based upon reviewing 
the evidence of record.  In the January 1995 letter from the 
chiropractor, he did not indicate whether he had reviewed the 
veteran's objective past medical history.  

Additionally, it must be noted that the September 2000 
opinion is a medical opinion from a physician who has had 
four years of medical school plus additional medical 
training.  A chiropractor does not have the same diagnostic 
and etiological medical expertise as a physician, which is 
another basis that the Board gives the January 1995 and 
September 2000 medical opinions more probative value as to 
the etiology of the degenerative disc disease of the lumbar 
spine.  Moreover, the chiropractor did not furnish what could 
reasonably be considered a comprehensive element of reasoning 
supporting his expressed opinion, such as might have served 
to balance the considerably greater evidentiary detail set 
forth in the noted VA opinions.

Although the veteran has alleged that his degenerative disc 
disease of the lumbar spine is due to his service-connected 
residuals of a gunshot wound to the left buttock, he is not 
competent to state the etiology of his degenerative disc 
disease, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for degenerative disc disease of 
the lumbar spine, as being secondary to the service-connected 
residuals of a gunshot wound to the left buttock, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



B.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

1.  Residuals of a gunshot wound to the left buttock

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the Board 
notes that the changes made to 38 C.F.R. § 4.56 were not 
substantive and thus neither is more favorable to the 
veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379 (1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i) (2002).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(XVII).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2002).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2002).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Diagnostic Code 5317 relates to muscle injuries involving 
Muscle Group XVII. This code concerns the gluteus maximus, 
gluteus medius, and gluteus minimus muscles.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317.  The functions of this group 
include extension of the hip and abduction of the thigh.  
Under this Diagnostic Code, a zero percent evaluation is 
warranted for a slight disability, while a 20 percent 
evaluation is in order for a moderate disability.  Id.  A 
40 percent evaluation is warranted in cases of a moderately 
severe disability, and a 50 percent evaluation is warranted 
in cases of a severe disability.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for residuals of a 
gunshot wound to the left buttock.  Reviewing 38 C.F.R. 
§ 4.56(d)(2)(iii), objective findings of residuals of a 
gunshot wound to the left buttock involving Muscle Group XVII 
are consistent with the findings of no more than a moderate 
disability of the muscle.  The veteran's scars from the 
gunshot wound have not shown prolonged infection.  The 
evidence establishes that the veteran has pain in his left 
hip and left lower extremity.  There is also objective 
evidence of weakness, as the examiner noted in the January 
1995 examination report that the left hip was weaker by 
15 degrees than the right hip.  In the January 1995 
examination report, the examiner also stated that there was 
no damage to the tendons, bones, joints, or nerves.  The 
examiner noted that the veteran had some loss of gluteus.  In 
the July 1999 examination report, the examiner stated that 
there was no tendon damage, no bone damage, and no nerve 
damage.  He further stated that there was no loss of muscle 
function.  The Board finds that the medical findings of 
record are consistent with no more than a moderate muscle 
disability and thus no more than 20 percent disabling.  See 
38 C.F.R. § 4.73, Diagnostic Code 5317.

The Board must now determine if an evaluation in excess of 
20 percent is warranted and finds that it is not.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There is some weakness in the 
left hip, as stated in the January 1995 examination report.  
In the July 1999 examination report, the examiner found no 
loss of muscle function.  He also stated that there was no 
muscle pain and no limited activity.  He further stated that 
that the muscle strength was "good."  Such findings are not 
indicative of a moderately severe muscle injury.  The VA 
examinations have not revealed a loss of deep fascia or 
muscle substance.  Although a moderately severe muscle injury 
contemplates positive evidence of impairment when compared 
with the opposite side, the Board finds that the 20 percent 
evaluation contemplates the loss of power or lowered 
threshold of fatigue when compared to the opposite side.  The 
loss of strength in the left hip area is no more than 
moderate. 

The Board notes that a separate evaluation for painful motion 
with joint or periarticular pathology is not warranted under 
38 C.F.R. § 4.59 (2002) because the veteran is in receipt of 
a compensable evaluation.  It must be noted that 38 C.F.R. §§ 
4.40 and 4.45 (2002) are not applicable because Diagnostic 
Code 5317 does not contemplate limitation of motion based 
upon a joint abnormality (as opposed to limitation of motion 
based upon a muscle injury).  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms 
such as weakness, loss of power, fatigue-pain, etc., are 
specifically contemplated by Diagnostic Code 5317.  See 
38 C.F.R. § 4.56(c) (2002).  Additionally, in the January 
1995 examination report, the examiner stated that there was 
no damage to the joints.  In the July 1999 examination 
report, the examiner stated that there was no evidence of 
joint involvement.  Thus, the Board's determination is based 
upon competent medical professionals's opinion.

The Board further notes that a separate 10 percent evaluation 
is not warranted for the scars on the veteran's left buttock 
and hip.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).  The criteria for evaluating muscle injuries 
contemplates the involvement of scars.  See 38 C.F.R. § 4.56 
(which addresses that gunshot wounds contemplate through-and-
through wounds).  

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that his service-connected 
residuals of a gunshot wound to the left buttock are worse 
than the symptomatology that the 20 percent evaluation 
contemplates, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  For the reasons discussed 
above, the Board finds the preponderance of the evidence is 
against an evaluation in excess of 20 percent for service-
connected residuals of a gunshot wound to the left buttock.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55. 

2.  Residuals of shell fragment wounds to both arms

The Board notes that the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection for residuals of shell fragment wounds to both 
arms.  This matter therefore is to be distinguished from one 
in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for skin 
disorders.  However, here, the changes made were not 
substantive in regard to the facts in this case.  
Specifically, the criteria in the applicable Diagnostic Codes 
of 7803, 7804, and 7805 remained essentially the same.  
Therefore, neither is more favorable to the veteran's claim.  
See Karnas, 1 Vet. App. at 313.

Under the old criteria, Diagnostic Code 7803, a scar which is 
superficial, poorly nourished, with repeated ulceration will 
be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Under Diagnostic Code 7804, a 
scar which is manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, Diagnostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial and 
unstable.  67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803).  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  67 
Fed. Reg. 49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
1.  Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for residuals 
of shell fragment wounds to both arms.  In the January 1995 
examination report, the examiner stated that the veteran had 
two to three "very small scars," which measured three to 
four millimeters.  In the July 1999 examination report, the 
examiner stated that the shrapnel wounds of the left forearm 
and right elbow caused no loss of function.  Therefore, the 
evidence has not established that the veteran's scar is 
poorly nourished with repeated ulceration, superficial and 
unstable, tender and painful on objective demonstration, or 
that it limits the function of the arms to warrant a 
compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); 67 Fed. Reg. 49,596 (2002) (to 
be codified at 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 
7805).

The Board notes that the veteran has not alleged that the 
scars on his arms are painful, tender, or limit the function 
of his arms.  In his notice of disagreement, he stated only 
that he disagreed with the noncompensable evaluation 
assigned.  He made no allegations as to why he believed he 
warranted a compensable evaluation.  Regardless, while the 
veteran asserts that he warrants a compensable evaluation, 
which would imply that he believes that the scars cause him 
limitations, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical findings and conclusions.  
See Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a compensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, at the time of the July 1999 
examination, the examiner found no limitation of function of 
the veteran's arms.  Also, no medical professional has 
described the scars as ulcerated, tender, or painful.  These 
findings are consistent with a noncompensable evaluation.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

3.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine as secondary to the service-connected residuals 
of a gunshot wound to the left buttock is denied.

An evaluation in excess of 20 percent for residuals of a 
gunshot wound to the left buttock is denied.


	(CONTINUED ON NEXT PAGE)




A compensable evaluation for residuals of shell fragment 
wounds to both arms is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

